      Case 4:19-cv-01963 Document 36 Filed on 10/03/19 in TXSD Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

CORPORATIVO GRUPO R S.A. DE C.V.                    §
                                                    §
V.                                                  §
                                                    §            CIVIL ACTION NO. 4:19-cv-01963
MARFIELD LIMITED                                    §
INCOPORATED AND SHANARA                             §
MARITIME INTERNATIONAL, S.A.                        §

                     DEFENDANTS’ OBJECTION TO MOTION
             AUTHORIZING PROCESS OF ARREST WARRANT (DKT. 32) AND
              MOTION TO APPOINT SUBSTITUTE CUSTODIAN (DKT. 33)

To the Honorable Judge Alfred H. Bennet:

        Defendants Marfield Ltd. Inc. and Shanara Maritime International, S.A. (“Defendants”),

file this objection to would-be Intervenors, Caterpillar Financial Services Asia Pte Ltd,

Eksportfinans ASA, the Norwegian Government, represented by the Norwegian Ministry of Trade

and Industry and Eksportkreditt Norge AS, and KFW IPEX-Bank GmbH’s (“Intervenors”)

Motion Authorizing Process of Arrest Warrant and Motion to Appoint Custodian (Dkt. 32) and

Motion to Appoint Custodian (Dkt. 33) because Intervenors are not a party in this case and,

therefore, cannot move to arrest vessels under the Admiralty Rules and cannot appoint a custodian

over those vessels that they have no right to arrest in the first place.

        Defendants respectfully request that Intervenors’ Motions be struck and/or denied.

                                      I.      BACKGROUND

        1.      Marfield Ltd., Inc. is the owner of the M/V CABALLO MAYA, a Panama flagged

heavy weight construction vessel bearing registration number 42480-11.




Defendants’ Objection                                                                 Page 1 of 4
      Case 4:19-cv-01963 Document 36 Filed on 10/03/19 in TXSD Page 2 of 4



       2.      Shanara Maritime International S.A. (“Shanara”) is the owner of the M/V

CABALLO MARANGO, a Panama flagged heavy weight construction vessel bearing registration

number 44435-12.

       3.      On August 13, 2019 Intervenors filed their Motion to Intervene based on the loans

to Defendants and their ship mortgages on the CABALLO MAYA and the CABALLO

MARANGO. See Dkt. 24. The proposed intervention would introduce new claims to the lawsuit

and add new defendants.

       4.      The Court has not yet ruled on Intervenors’ Motion to Intervene.

       5.      Despite not being a party, on September 13, 2019, Intervenors filed a Motion

Authorizing Process of Arrest Warrant and a Motion to Appoint Custodian. See Dkt. 32 and 33.

                                       II.     ARGUMENT

       6.      When a non-party seeks intervention as a matter of right under Rule 24 of the

Federal Rules of Civil Procedure, it is “only when the court permit[s] them to intervene that [they

become] parties to the action, equal in status to the original parties.” White v. Texas American

Bank/Galleria, N.A., 958 F.2d 80, 83 (5th Cir. 1992) (holding that “until the Appellants received

leave to intervene, they were not parties to the suit.”).

       7.      The Fifth Circuit Court of Appeals has also held that “[u]nder the Federal Rules of

Civil Procedure, it is clear that parties are permitted to file pleadings and otherwise be heard in a

civil action, but that a non-party cannot either file pleadings or be heard. This seems quite

basic.” Gehan Props. II, Ltd. v. Integrated Performance Sys., 2007 Bankr. LEXS 2390 at *6 (Bankr.

N.D. Tex. 2007) (emphasis added). See also Travelers Indem. Co. v. Worrell Express, LLC, 2014 U.S.

Dist. LEXS 201212 at *7-8 (W.D. Ten. 2014).




Defendants’ Objection                                                                    Page 2 of 4
      Case 4:19-cv-01963 Document 36 Filed on 10/03/19 in TXSD Page 3 of 4



       8.      Here, the Court has not yet ruled on ntervenors ’ Motion to ntervene and,

consequently, Intervenors are not a party to this suit. Until the Court rules on their Motion to

Intervene, Intervenors cannot properly file either of their Motions.

       9.      Moreover, the Admiralty Rules governing attachments of vessels leave no room for

non-parties to begin the attachment process. n fact, the Admiralty Rules make it clear that only a

plaintiff—with a verified complaint—can move to arrest a vessel. “Supplemental Rule E provides

procedural rules for both attachment and arrest …. Rule B is an adjunct to a claim in personam.

When the defendant cannot ‘be found within the district,’ the plaintiff may ‘attach the

defendant’s goods and chattels.’ Thus, the plaintiff’s claim is against the person, not the thing,

but if the person cannot be found in the district, the plaintiff is protected by the ability to proceed

against the thing.” Sembawang Shipyard, Ltd. v. Charger, Inc., 955 F.2d 983, 987 (5th Cir. 1992)

(citing the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions).

       10.     Here, Intervenors have filed a Motion to Intervene alleging complaints against

Defendants but have not been granted the right to Intervention. Intervenors are therefore not

parties, nor plaintiffs. Consequently, Intervenors cannot move to arrest the M/V CABALLO

MAYA or the M/V CABALLO MARANGO or appoint a custodian.

                                      III.    CONCLUSION

       11.     Intervenors are not a party to this lawsuit and as such have no standing to plead or

otherwise be heard by the Court. This is especially true regarding the arrest of vessels under the

Rules of Admiralty law, which only allows for plaintiffs to move for the arrest of a vessel.

       12.     For these reasons, Defendants request that the Court strike and/or deny

Intervenors’ Motions and award all relief to which Defendants are entitled in law and equity.




Defendants’ Objection                                                                      Page 3 of 4
     Case 4:19-cv-01963 Document 36 Filed on 10/03/19 in TXSD Page 4 of 4



                                         Respectfully submitted,

                                         MILLS SHIRLEY L.L.P.
                                         2228 Mechanic Street, Suite 400
                                         Galveston, Texas 77550
                                         Phone/Fax: 409.761.4035
                                         By: /s/ Robert E. Booth
                                              Robert E. Booth, Attorney-in-Charge
                                         Texas Bar No. 24040546
                                         S.D. Texas Bar No. 36858
                                         rbooth@millsshirley.com
                                              Andres “Andy” O. Soto
                                         Texas Bar No. 24071128
                                         S.D. Texas Bar No. 1057789
                                         asoto@millsshirley.com


                                         ATTORNEYS FOR DEFENDANTS,
                                         MARFIELD LIMITED INCORPORATED
                                         AND SHANARA MARITIME
                                         INTERNATIONAL, S.A.

                                CERTIFICATE OF SERVICE

      I certify that on October 3, 2019, I served a copy of the foregoing document using the

CM/ECF system on all parties.

                                         By: /s/ Robert E. Booth
                                             Robert E. Booth, Attorney-in-Charge
                                         Texas Bar No. 24040546
                                         S.D. Texas Bar No. 36858




Defendants’ Objection                                                            Page 4 of 4
